                      IN THE UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

CANAL INDEMNITY COMPANY,
A SOUTH CAROLINA CORPORATION,

       Plaintiff,

V.                                                                     Case No. 4:19-cv-2945

COASTAL TRANSPORT CO., INC., A
TEXAS CORPORATION; CALJET II, LLC,
AN ARIZONA LIMITED LIABILITY
COMPANY; CALJET OF AMERICA, LLC,
AN ARIZONA LIMITED LIABILITY
COMPANY; CHEVRON U.S.A., INC., AN
PENNSYLVANIA CORPORATION;
VALERO MARKETING AND SUPPLY
COMPANY, A DELAWARE
CORPORATION; CIRCLE K TERMINAL,
LLC, A DELAWARE LIMITED LIABILITY
COMPANY; NATIONAL INTERSTATE
INSURANCE COMPANY, AN OHIO
CORPORATION; PHILLIPS66, A
DELAWARE CORPORATION; AND PRO-
PETROLEUM, INC., A TEXAS
CORPORATION,

       Defendants.

        ORDER GRANTING CHEVRON U.S.A. INC.’S UNOPPOSED MOTION
          TO EXTEND TIME TO ANSWER OR OTHERWISE RESPOND

       Before the Court is Defendant Chevron U.S.A. Inc.’s Unopposed Motion to Extend Time

to Answer or Otherwise Respond to Plaintiff’s Complaint for Declaratory Judgment (Doc. 18).

The Court finds that the Motion is well taken and should be GRANTED.

       It is therefore ORDERED that Chevron U.S.A. Inc.’s deadline to file an answer or other

responsive pleading is now October 8, 2019.
SIGNED this ____ day of September, 2019.



                           ____________________________________
                           UNITED STATES DISTRICT JUDGE




                              2
